Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings filed on 01/27/22 are accepted by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments with respect to rejection of claim 1 under 35 USC 103 as being unpatentable over EP 1743690A1 to Berg, in view of US 2016/0200612 to Lee are found to be persuasive. Berg and Lee do not teach or suggest each and every limitation of claim 1, in particular “wherein the lower collecting duct is arranged eccentrically with respect to the cross- sectional center of the cylindrical shell and wherein upper collecting duct and lower collecting duct are positioned at opposite sides of the cross-sectional center of the cylindrical shell”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777